Exhibit 10.4


THE HERSHEY COMPANY
2005 ENHANCED MUTUAL SEPARATION PLAN FOR E-GRADE EMPLOYEES (EMSP EGRADE)
SEPARATION AGREEMENT AND GENERAL RELEASE

        This is a Confidential Separation Agreement and General Release
(hereinafter “Agreement”) between The Hershey Company (hereinafter “the
Company”) and the employee electing to participate in the Company’s 2005
Enhanced Mutual Separation Plan for E-Grade Employees (hereinafter “you”). You
should talk to an attorney before you sign this Agreement because it affects
your legal rights.


1.   PURPOSE OF THIS AGREEMENT.

        You and the Company have mutually decided to terminate your employment
relationship with the Company. You and the Company are entering this Agreement
because you wish to receive benefits under the Company’s 2005 Enhanced Mutual
Separation Plan for E-Grade Employees (“EMSP EGRADE”), receipt of which is
conditioned upon the execution of a waiver and release acceptable to the
Company.


2.   SCOPE OF THIS AGREEMENT.

        You agree that this Agreement applies to the Company and its past and
present subsidiaries, divisions, affiliates, benefits plans and its and their
agents, directors, officers, fiduciaries, employees, representatives, successors
and assigns (hereinafter collectively “the Company Releasees”). You also agree
that you are entering this Agreement knowingly and voluntarily on your own
behalf and also on behalf of any heirs, agents, representatives, successors and
assigns that you may have now or in the future.


3.   TERMINATION OF EMPLOYMENT.

        Your employment with the Company will terminate on the date specified in
the EMSP EGRADE Acceptance Form that has been executed by you and the HET member
(or CEO, if you are an HET member), and approved by the Company (your
“Separation Date”). You must indicate your desired Separation Date, as mutually
agreed upon by you and your HET member (or CEO, if you are an HET member), on
the EMSP EGRADE Acceptance Form. The Company retains the discretion to reject
the desired Separation Date you initially agreed upon with the HET member (or
CEO, if applicable) and designate a different Separation Date. If the Company
designates a different Separation Date, the Company will indicate the new date
on your EMSP EGRADE Acceptance Form and return the form and this Agreement to
you for your approval. Your participation in EMSP EGRADE will be effective only
if you accept the new Separation Date and return the form and this Agreement
(with a new signature and date) to the Company in accordance with the procedures
described in paragraph 14, below. If you and the Company cannot mutually agree
in writing to the Separation Date, you will not become a participant in EMSP
EGRADE. Until your Separation Date, you shall perform such job duties as
directed by your immediate supervisor and assist the Company in transferring
your responsibilities to others within the Company. In exchange for the benefits
described in paragraph 4, you promise that you will not seek to be employed,
reinstated or re-employed by the Company. If you resign from your position prior
to your Separation Date without the Company’s approval or are otherwise
terminated for “Cause” (as defined in the EMSP EGRADE) or for failure to satisfy
minimum job performance requirements during any probationary period, you will
forfeit your rights to all benefits under EMSP EGRADE.


4.   WHAT YOU ARE RECEIVING.

        You shall receive the separation benefits as set forth in the Summary
Plan Description for the EMSP EGRADE (“EMSP Benefits”). By signing this
Agreement, you acknowledge that the EMSP Benefits are additional to and above
any benefits or other money to which you are entitled under Company policies or
by law. You shall receive only the EMSP Benefits provided under the EMSP EGRADE,
and you shall not be eligible to participate in or receive benefits from any
severance plan or severance-type arrangement sponsored by the Company. You agree
that you are not permitted to assign, or extend any rights over, your EMSP
Benefits to any individual or other party. You also agree that all EMSP Benefits
provided under this Agreement and the EMSP EGRADE are subject to applicable plan
provisions, laws and regulations.

--------------------------------------------------------------------------------


5.   GENERAL RELEASE.

        In exchange for the EMSP Benefits, you agree to release and hereby do
release the Company Releasees from all claims, demands, actions or liabilities
you may have against the Company Releasees of whatever kind including, but not
limited to, those that are related to your employment by the Company, the
termination of that employment, and claims for attorneys’ fees.

        You agree that the release under this paragraph 5 (“General Release”)
covers, but is not limited to, claims arising under Title VII of the Civil
Rights Act of 1964, the Equal Pay Act, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Rehabilitation Act of 1973 and any
other federal, state or local law dealing with discrimination in employment
including, but not limited to, discrimination based on age, sex, sexual
orientation, race, national origin, religion, disability or veteran status. You
also agree that this General Release covers claims arising under the Family and
Medical Leave Act of 1993 and any state or local law dealing with leave time or
wages and hours of work. You also agree that this General Release covers claims
existing before the date of this Agreement, whether known or unknown to you or
to the Company Releasees, arising under the Employee Retirement Income Security
Act of 1974, except for claims for benefits provided under this Agreement.

        This General Release covers both claims you know about and those you may
not know about which accrued by the time you sign this General Release. In this
regard, you agree to waive all rights that any state or local law may provide
with respect to a general release of unknown claims.

        This paragraph applies to you if you are a California resident. You
acknowledge that California Civil Code Section 1542 provides as follows:

  “A general release does not extend to claims which the creditor does not know
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”


Being fully informed of this provision of the Civil Code, you agree to waive any
rights under that section and acknowledge that this General Release extends to
all claims that you have or might have against the Company Releasees.

        You agree and acknowledge that you are not entitled to receive, and the
Company would not have granted you, the EMSP Benefits without release of each
and every claim covered by the General Release.

        You also agree never to sue the Company for any claim that you have
waived or released in this Agreement, except that you are not waiving a
good-faith challenge to the validity of this Agreement under the Age
Discrimination in Employment Act. You agree to pay all costs, damages, expenses
and attorneys’ fees incurred by any Company Releasees in successfully defending
against any lawsuit or administrative proceeding you bring to contest the
validity of this Agreement under the Age Discrimination in Employment Act.

        You agree that, if you file a lawsuit asserting any of the claims
covered by the General Release, the Company will be entitled to reduce your EMSP
Benefits by the value of any judgment you obtain against any Company Releasees.
You also agree that the appropriate amount of any such reduction in a lawsuit or
administrative proceeding asserting any one or more of the claims covered by the
General Release is the entire amount of EMSP Benefits.

        If any government agency pursues a claim on your behalf against the
Company, or on behalf of a group of individuals of which you are a part, you
promise not to seek or accept any damages arising from or related to your
employment by the Company or the termination of that employment.


6.   CONFIDENTIALITY.

    (a)        Confidentiality of Proprietary Information and/or Trade Secrets.

        In exchange for the EMSP Benefits, you agree not to disclose, use to
your benefit or use to the benefit of any other person or entity any
confidential information, proprietary information and/or trade secrets to which
you had access during your employment by the Company. This includes, but is not
limited to, formulas, trade secrets, manufacturing processes, customer lists,
marketing strategies, financial information and business data not

2

--------------------------------------------------------------------------------

generally known to the public. You agree that disclosure of such information by
you in violation of this paragraph 6(a) would cause so much injury to the
Company that money alone could not fully compensate the Company. You also agree
that the Company would be entitled to recover money from you if you violate this
paragraph 6(a).

    (b)        Confidentiality of the Terms of this Agreement.

        The terms and conditions of this Agreement are confidential. You agree
not to disclose the terms of this Agreement to anyone except immediate family
members, your attorney and your financial advisor. You further agree to inform
these people that the Agreement is confidential and must not be disclosed to
anyone else. You may disclose the terms of this Agreement if compelled to do so
by a court. However, you agree to notify the Company immediately at the address
listed in paragraph 14 if anyone seeks to compel production of this Agreement or
your testimony about this Agreement, and you agree to cooperate with the Company
if the Company decides to oppose such effort.


7.   CREATIVE PROPERTY.

        You agree that all ideas, inventions, trade secrets, know-how, documents
and data (hereinafter “Creative Property”) developed either during, in
connection with, or pursuant to your employment by the Company are and will be
the Company’s exclusive property. You agree to provide all reasonable assistance
to the Company in perfecting and maintaining its rights to the Creative
Property. The Company shall have the right to use the Creative Property for any
purpose without any additional compensation to you. This Agreement, however,
does not prevent you from using your general business, management, financial,
professional and/or scientific skills, techniques and abilities.


8.   NON-DISPARAGEMENT.

        In exchange for the EMSP Benefits, you agree that you will not make any
statement that disparages or tends to disparage the Company, any aspect of its
operations or any Company Releasees. You also agree that you will not make any
public statements to the media concerning the Company, its business objectives,
management practices or Company Releasees. You agree that you will take no
action that would cause the Company or Company Releasees embarrassment,
humiliation or to be held in disrepute by the general public or the Company’s
employees, suppliers or customers.


9.   RETURN OF COMPANY PROPERTY.

        You agree to return to the Company all documents, business records in
any form, manuals, handbooks, identification cards, keys, credit cards, computer
disks or any other property of the Company, both tangible and intangible, that
are in your possession, custody or control. If you do not return all Company
property, in addition to any other rights it may have under this Agreement or
otherwise, the Company may withhold EMSP Benefits equal to the value of such
Company property as determined in the sole judgment of the Company.


10.   NON-SOLICITATION OF EMPLOYEES.

        In exchange for the EMSP Benefits, you agree that for a period of twelve
(12) months after termination of your employment with the Company: (a) you will
not participate in recruiting or soliciting any Company employees; and (b) you
will not communicate to any person or entity regarding the nature, quality of
work, special knowledge or personal characteristics of any person employed by
the Company without the prior written consent of the Company’s Senior Vice
President, Chief People Officer.


11.   NO ADMISSION OF LIABILITY.

        The Company makes this Agreement to avoid the expense and disruption of
litigation. By making this Agreement, the Company does not admit that it has
done anything wrong.


12.   NO MODIFICATION.

        This Agreement constitutes the entire agreement between you and the
Company, and it cannot be modified except in writing by both you and the
Company.

3

--------------------------------------------------------------------------------


13.   FORTY-FIVE (45) DAYS TO CONSIDER THIS AGREEMENT.

        You have forty-five (45) calendar days, or, if later, until September 8,
2005, to decide whether or not to sign this Agreement. You agree, if you decide
not to take all that time, that your reasons for doing so are entirely personal
and not due to any pressure by the Company.


14.  AGREEMENT MUST BE RECEIVED BY 4:30 P.M. EDT SEPTEMBER 8, 2005

        You must complete and return this Agreement with an executed EMSP EGRADE
Acceptance Form by 4:30 p.m. EDT September 8, 2005, to The WorkLife Center
(Attention: EMSP EGRADE Request), The Hershey Company, 100 Crystal A Drive,
Hershey, PA 17033-0810, fax number 717-534-7464. If the original or a facsimile
copy of this Agreement is not received by the WorkLife Center by 4:30 p.m. EDT
September 8, 2005, you will have permanently waived your ability to participate
in the EMSP EGRADE.

        If the Company changes your Separation Date, you must complete and
return the re-signed and re-dated Agreement with the EMSP EGRADE Acceptance Form
by 4:30 p.m. (EST) on the seventh (7th) calendar day following receipt of
approval and date change to The WorkLife Center (Attention: EMSP EGRADE
Request), The Hershey Company, 100 Crystal A Drive, Hershey, PA 17033-0810, fax
number 717-534-7464. If the original or a facsimile copy of the re-signed and
re-dated Agreement and EMSP EGRADE Acceptance Form is not received by the
WorkLife Center by such time and date, you will have permanently waived your
ability to participate in the EMSP EGRADE.


15.   SEVEN (7) DAYS TO REVOKE THIS AGREEMENT.

        You also may revoke this Agreement and your acceptance of participation
in the Company’s EMSP EGRADE up to seven (7) calendar days after signing and
dating this Agreement. If your Separation Date is modified by the Company, you
will have an additional seven (7) calendar days from the date you re-sign and
re-date the Acceptance Form and Agreement to revoke this Agreement and your
acceptance of participation in the EMSP EGRADE. The Agreement will not be
effective or enforceable until after the revocation period(s) has expired.

        To revoke this Agreement and your acceptance of participation in the
EMSP EGRADE, you must deliver written notice of your revocation to the Company
by 4:30 p.m. on the seventh calendar day after you signed and dated the
Agreement (or, if applicable, the re-signed and re-dated Agreement and
Acceptance Form). Your written notice of revocation should be sent to: The
WorkLife Center — EMSP EGRADE Revocation, The Hershey Company, 100 Crystal A
Drive, Hershey, PA 17033-0810. You agree that, if within this seven-day period,
you revoke this Agreement or otherwise revoke your election to participate in
the Company’s EMSP EGRADE, the Agreement will not be effective or enforceable
and you will not receive the EMSP Benefits under the EMSP EGRADE.


16.   PRIOR RELEASE.

        This Agreement will revoke any prior agreement or release in connection
with your prior termination of employment with the Company. However, if you
revoke this Agreement within the 7 day period(s) described above, the prior
agreement/release will remain in full force and effect.


17.   ADVICE OF COUNSEL.

        You acknowledge that the Company has expressly advised you to seek the
advice of an attorney before executing this Agreement and that you had adequate
time to do so. You acknowledge that the decision to sign this Agreement is yours
alone.


18.   SEVERABILITY AND INTERPRETATION.

        Whenever possible, each provision of this Agreement shall be interpreted
in such a manner as to be effective and valid under applicable law. In case any
part of this Agreement shall be invalid, illegal or otherwise unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired.

4

--------------------------------------------------------------------------------


19.   INTEGRATION.

        Except for any restrictive covenant or confidentiality agreements or the
terms of the Long Term Incentive Program Participation Agreement that you
entered on or before October 3, 2005 (which remain in full force and effect),
you agree that the Company’s EMSP EGRADE supersedes any and all prior plans,
programs, arrangements, agreements, representations or warranties, whether
express or implied, written or oral, that relate to any subject matter covered
by the Company’s EMSP EGRADE.


20.   REHIRING OF PARTICIPANTS.

        Once you have received any EMSP Benefits, you are not eligible for
rehire by the Company, unless your rehire is approved by the Senior Vice
President, Chief People Officer of the Company.


21.   GOVERNING LAWS.

        Pennsylvania law applies to the EMSP EGRADE and this Agreement except to
the extent preempted by federal law. You agree that: (a) any action or
proceeding relating to the EMSP EGRADE, this Agreement, your employment, or the
termination of your employment will only be brought in the federal or state
courts, as appropriate, located in the State of Pennsylvania; and (b) any such
action or proceeding will be heard without jury. No action relating to the EMSP
EGRADE or this Agreement shall be brought in court more than two years and 90
days after you have exhausted your administrative remedies under the EMSP EGRADE
(described in the EMSP EGRADE Summary Plan Description). Notwithstanding any
provision in this section to the contrary, if you are also a participant in the
Company Supplemental Executive Retirement Plan, you shall continue to be bound
by and shall comply with the procedures regarding arbitration set forth in the
Long Term Incentive Program Participation Agreement, the terms of which are
incorporated herein by reference.

BY SIGNING BELOW, YOU CERTIFY THAT YOU HAVE READ THIS AGREEMENT, THAT YOU KNOW
AND UNDERSTAND THE MEANING AND INTENT OF THIS AGREEMENT, AND THAT YOU ARE
ENTERING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.

_______________________________________   THE HERSHEY COMPANY   Employee Name
(Please print)    By: ___________________________________  By:
____________________________________      Date:
_________________________________  Date: __________________________________ 

IN THE EVENT THAT THE COMPANY CHANGES YOUR SEPARATION DATE AND YOU ARE REQUIRED
TO RESIGN THIS AGREEMENT IN ACCORDANCE WITH SECTION 14 ABOVE, YOU CERTIFY THAT
YOU HAVE READ THIS AGREEMENT, THAT YOU KNOW AND UNDERSTAND THE MEANING AND
INTENT OF THIS AGREEMENT, AND THAT YOU ARE ENTERING THIS AGREEMENT KNOWINGLY AND
VOLUNTARILY.

 

_______________________________________   THE HERSHEY COMPANY   Employee Name
(Please print)    By: ___________________________________  By:
____________________________________      Date:
_________________________________  Date: __________________________________ 

 

 

 

5

--------------------------------------------------------------------------------